Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 30, 35, 37, 38, 41-42 are objected to because of the following informalities: 
	Claim 30, line 8, “ a standalone charger” should be – the standalone charger—
	Claim 35, line 2, “ an activation sensor” should be – the activation sensor—
	Claim 37, line 10, “ or standalone charger” should be – or a standalone charger—
	Claim 38, line 1, “ a transaction terminal” should be –the transaction terminal—
	Claim 41, line 2, “ a standalone charger” should be – the standalone charger—
	Claim 42, line 2, “ a standalone charger” should be –the standalone charger--
	Claim 42, line 9, “ a current” should be – the current—
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 23-24,26, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2 ( Hereinafter “Locke”) in view of  Smith (US20070073619A1)
With regard to claim 23, Locke teaches a method comprising:
activating, in response to verifying the user of the dynamic transaction card, a power management circuit in communication with the activation sensor to control charging of a rapid energy storage device, and discharging of the rapid energy storage device ( claim 6 of Locke, activate, in response to receiving the input indicative of the paired wireless mobile device and 
determining that a physical connection with a transaction terminal or a standalone charger is established; and transmitting, using the power management circuit and in response to determining that the physical connection is established, a current to the rapid energy storage device from the transaction terminal ( claim 7 of Locke).
Locke does not teach receiving, at an activation sensor of a dynamic transaction card, biometric data input; determining, at the dynamic transaction card, whether the biometric data input matches user biometric data stored on the dynamic transaction card, thereby verifying a user of the dynamic transaction card.
 Smith teaches receiving, at an activation sensor  ( finger sensor, Fig. 1 of Smith) of a dynamic transaction card ( credit card shown in Fig. 1 of Smith), biometric data input ( fingerprint, Fig. 1 of Smith); determining, at the dynamic transaction card ( credit card, Fig. 1 of Smith), whether the biometric data input matches user biometric data stored on the dynamic transaction card ( see [0037]  of Smith, Data is captured by the fingerprint sensor, which is sent to the microprocessor for authenticating. Once the microprocessor receives the data it compares it to the stored authorized user(s) fingerprint data), thereby verifying a user of the dynamic transaction card; activating the card in response to verifying the user of the dynamic transaction card ( see [0037] of Smith, activate card after the verification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Locke,  to receive, at an activation sensor of a dynamic transaction card, biometric data input; determine, at the dynamic transaction card, whether the biometric data input matches user biometric data stored on the dynamic transaction card, thereby verify a user of the dynamic transaction card,  as taught by Smith, in order to use biometric information to active the card because the biometric information is more secure in verifying the user’s information.
With regard to Claim 24, the combination of Locke and Smith teaches all the limitations of claim 23, Smith further teaches determining, at the activation sensor, that the biometric data input does not match the user biometric data( see [0037]  of Smith, Data is captured by the fingerprint sensor, which is sent to the microprocessor for authenticating ). Locke teaches pairing the dynamic transaction card with a mobile device; receiving, at the dynamic transaction card, an attempted password from the mobile device; and determining that the attempted password matches a stored password on the dynamic transaction card, thereby verifying the user of the dynamic transaction card ( claim 6 of Locke, receive an input indicative of a paired wireless mobile device and an input indicative of a password; and activate, in response to receiving the input indicative of the paired wireless mobile device and the input indicative of the password, the power management circuit to manage the charging and the discharging of the rapid energy storage device).
 With regard  to Claim 26, the combination of Locke and Smith teaches all the limitations of claim 23, Locke further teaches the rapid energy storage device comprises a rechargeable battery attached to a printed circuit board (PCB) and an ultracapacitor printed on the PCB; and
a combination of the rechargeable battery and the PCB have a thickness of less than 0.70 mm ( Claim 6, and Claim 8 of Locke).
With regard to claim 31, the combination of Locke and Smith teaches all the limitations of claim 23, Smith further teaches the biometric data input comprises a fingerprint scan input ( fingerprint, Fig. 1 of Smith)or an iris scan.

4. Claim 25 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2( Hereinafter “Locke”) and Smith (US20070073619A1)  in further view of Yu (US20120297210A1) .
With regard to claim 25, the combination of Locke and Smith teaches all the limitations of claim 23, Locke further teaches  configuring, using the power management circuit, a subset of pins on the dynamic transaction card to charge the rapid energy storage device; and
receiving, at the rapid energy storage device, the current through the subset of pins ( see claim 12 of Locke) .
Locke does not teach receive, the current for one or more predetermined time intervals.
Yu teaches receive current to a power source for one or more predetermined time intervals ( charge based on RC time, which is a predetermined time, [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 23,  to control the current to charge a power source for a predetermined time, as taught by Yu, in order  to charge for a certain time based on the configuration of the card, avoid overcharge, and waste power.

5. Claims 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2, ( Hereinafter “Locke”)  and Smith (US20070073619A1) in  further view of Nelson (US20050263596A1).
With regard to claim 27 , the combination of Locke and Smith teaches all the limitations of claim 23, and Locke further teaches determining that a physical connection with a transaction terminal is established ( claim 7 of Locke); and transmitting, the power management circuit, a current to the power source from the transaction terminal ( claim 7 of Locke).
Locke does not teach the high-power current.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 23,  to configure the high-power current to  transmit up to 500 mA at 5V to the power source, as taught by Nelson, in order to satisfy the charge requirement of the card and quickly charge the card. It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to select a high-power current up to 500mA at 5V since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, setting a charging voltage and current in an application is known in the art and involves only  routine skill in the art.
With regard to claim 28, the combination  of Locke, Smith and Nelson teaches all the limitations of claim 27,  Nelson further teaches the accelerated charge mode provides up to 500 mA at 5V to the rapid energy storage device. ([0051] the input of the power supply can provide 5V, 0.5A power).

6. Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2, ( Hereinafter “Locke”) and Smith (US20070073619A1) in  further view of Wade (US 20160004945)  and Liu (CN 201075718 Y).
	With regard to claim 29, the combination of Locke and Smith teaches all the limitation of Claim 23, Locke further teaches determining that the physical connection with the charger is established; and  providing, via the power management circuit, a current to the rapid energy storage device from the charger in accordance with a limited charge mode ( Claim 7 of Locke).
Locke does not teach a standalone charger,  transmitting, according to a limited charge mode, a low-power current to the power source .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 23,  to transmit, a low-power current to the power source, as taught by Wade, in order to save the power when it is not needed, improve the operation efficiency and avoid waste of power.
	However, Liu teaches a standalone charger ( see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Locke , Smith and Wade, to use a standalone charger for the card, as taught by Liu,  in order to charge the card use device other than the transaction terminal so that charge can be completed even when there is no transaction, satisfy the user’s requirement and improve the user’s experience.

7. Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2, ( Hereinafter “Locke”) and Smith (US20070073619A1) in  further view of Wade (US 20160004945)  
With regard to claim 30, the combination of Locke and Smith teaches all the limitations of claim 23, but not determining that the power management circuit is configured to utilize only a limited charge mode; and either: providing a low-power current to the rapid energy storage device from the transaction terminal; or providing transmitting a low-power current to the rapid energy storage device from a standalone charger.
Wade teaches determining that the power management circuit is configured to utilize only a limited charge mode ( e.g., 162, Fig. 4); and either: providing a current to the rapid energy storage device from the transaction terminal(see [0027] of Wade, current can be 60mA);
.


8. Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2, ( Hereinafter “Locke”) in view of Wade (US 20160004945).
With regard to claim 32, Locke teaches a method comprising:
Determining, using an active sensor or an operational sensor, that a dynamic transaction card is in communication with at transaction terminal or a standalone charger through a physical connection ( claim 6 of Locke, an activation sensor connected to the power management circuit, a regulated path to a smart card terminal voltage source, and receives the power from the smart card terminal); 
Receiving, at the activation sensor or operational sensor, a security input from  a user of the dynamic transaction card ( claim 6 of Locke, input indicative of a password)
Activating, responsive to receiving the security input a power management circuit in communication with the activation sensor associated with the dynamic transaction card to control charging of a power source of the dynamic transaction card, and discharging of the power source ( claim 6 of Locke , an activation sensor connected to the power management circuit, activate the power management circuit to manage the charging and the discharging of the power to and from the power source); transmitting,  a current to the power source from the transaction terminal or the standalone charger in responsive to activating the power 
	Locke does not teach  transmitting, according to a limited charge mode, a current to the power source in responsive to activating the power management circuit.
	However, Wade teaches that transmitting, according to a limited charge mode, a  current to the power source (see [0043] limit the charging current to a very low current , further see [0047] current 60mA]) in responsive to activating the power management circuit ( claim 6 of Locke teaches about transmit power after activate the power management circuit)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Locke,  to transmit, according to a limited charge mode, a current to the power source, as taught by Wade, in order to save the power when it is not needed, improve the operation efficiency and avoid waste of power.

9. Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2, ( Hereinafter “Locke”) and  Wade (US 20160004945) in further view of   (US20140117094A1) 
With regard to  Claim 34. the combination of Locke and Wade teaches all the limitations of claim 32, but not the activation sensor is positioned at an outer edge of the dynamic transaction card.
	However, Workley teaches that the activation sensor( e.g., 171, Fig. 1)  is positioned at an outer edge of the dynamic transaction card ( e.g., 100, Fig. 1) ( see 171 at the edge of 100, Fig. 1) ([0050] teaches 171 include capacitive sensor to detect an object).
.
	
10. Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10380471B2 ( Hereinafter “Locke”) in view of Lai (US 20060211407)
 With regard to claim 37, Locke teaches  a method comprising:
pairing a dynamic transaction card with a mobile device ( see claim 6 of Locke, receive an input indicative of a paired wireless mobile device and an input indicative of a password) ;
receiving, by an activation sensor of the dynamic transaction card, an attempted password from the mobile device ( see claim 6 of Locke, an activation sensor connected to the power management circuit);
determining that the attempted password matches a stored password stored by the dynamic transaction card; and
activating,  responsive to password, a power management circuit of the dynamic transaction card to manage charging and discharging of a power source of the dynamic transaction card ( see claim 6 of Locke, activate, in response to receiving the input indicative of the paired wireless mobile device and the input indicative of the password, the power management circuit to manage the charging and the discharging of the power to and from the power source), and 
receive a current from a transaction terminal or standalone charger responsive to activing the power management circuit (Claim 6 of Locke, a power management circuit connected to the 
	Locke does not explicitly teach determine the attempted password matches the stored password.
	Lai teaches determine the attempted password matches the stored password ( S11, Fig. 3, S12, S13 further teaches after determining the matched password and start to charge).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lock, to determine the attempted password matches the stored password, as taught by Lai,  in order to improve the security of charged device, avoid the stolen device being used by the theft.



11. Claims 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No. US10380471B2, ( Hereinafter “Locke”) and Lai (US 20060211407) in further view of Nelson (US20050263596A1).
With regard to claim 38 , the combination of Locke and Lai teaches all the limitations of claim 37, and further teaches determining that a physical connection with a transaction terminal is established ( claim 7 of Locke); and transmitting, according to an accelerated charge mode, a current to the power source from the transaction terminal ( claim 7 of Locke).
Locke does not teach the high-power current.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 37,  to configure the high-power current to  transmit up to 500 mA at 5V to the power source, as taught by Nelson, in order to satisfy the charge requirement of the card and quickly charge the card. It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to select a high-power current up to 500mA at 5V since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, setting a charging voltage and current in an application is known in the art and involves only  routine skill in the art.
With regard to claim 39, the combination of Locke, Lai and Nelson teaches all the limitation of claim 38, Locke further teaches regulating, using a power conditioning circuit, the high-power current[0051] of Nelson teaches the input of the power supply can provide 5V power at 0.5A). transmitted to the power source( claim 6 of Locke, a power conditioning circuit configured to withdraw power from the rapid energy storage device to power the dynamic transaction card) ; and converting, using the power management circuit, a voltage input from the transaction terminal to a predetermined voltage level ([0011] of Nelson, DC converter).
With regard to claim 40, the combination  of Locke, Lai and Nelson teaches all the limitations of claim 38,  Nelson further teaches  the high power current is at most 500mA at 5V to the power source([0051] the input of the power supply can provide 5V, 0.5A power).


With regard to claim 41, the combination of Locke and Wade teaches all the limitations of claim 37,  Locke further teaches  determining that a physical connection with a charger is established; and transmitting, according to a limited charge mode, a current by the physical connection ( Claim 7 of Locke). Lai teaches about a standalone charger ( 110, Fig. 4, 5)
	Locke does not teach transmitting, according to a limited charge mode, a current to the power source from the standalone charger.
	However, Wade teaches that transmitting, according to a limited charge mode, a current to the power source (, see [0043] limit the charging current to a very low current , further see [0047], current 60mA].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Locke,  to determine, using an activation sensor, that a dynamic transaction card is in communication with a standalone charger through a physical connection; transmitting, according to a limited charge mode, a low-power current to the power source, as taught by Wade, in order to save the power when it is not needed, improve the operation efficiency and avoid waste of power.
	With regard to claim 42, the combination of Locke and Lai teaches all the limitations of claim 37, and further teaches determining that a physical connection with a transaction terminal or a standalone charger is established ( claim 7 of Locke); and either: transmitting, via the power management circuit, a current to the power source from the transaction terminal ( claim 7 of Locke); or providing, via the power management circuit, a low-power current to the power source from the standalone charger
	Locke does not teach  determining that the power management circuit is configured to utilize only a limited charge mode.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Locke,  to configure a limited charge mode, as taught by Wade, in order to save the power when it is not needed, improve the operation efficiency and avoid waste of power.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




13. Claim 32, 37, 41-42 is rejected under 35 U.S.C. 103 as being unpatentable over Auten ( US 20160019449) in view of Lai (US20060211407A1)
	With regard to claim 32,  Auten  teaches a method comprising:
determining, using an activation sensor or an operational sensor([0035] windings of 33 and 35 at coil are used to detect the magnetic read), that a dynamic transaction card is in communication with a transaction terminal ( smart card reader, [0043]or payment terminal, [0013]) a standalone charger through a physical connection ( smart card contact inserted in the smart card reader, [0043], [0040][0061] detect a card swipe on the terminal, [0035]);
receiving, at the activation sensor or the operational sensor ( e.g., 25, 19, Fig. 1), a security input from a user of the dynamic transaction card ( pin activated [0061]);

	Auten does not explicitly teach transmitting a current to the power source  from the transaction terminal or the standalone charger in response to activating the power management circuits.
	However, Lai teaches transmitting a current (S13, Fig. 4)  to the power source ( Auten teaches about the power source as a battery) from a transaction terminal or a standalone charger  ( e.g., 110, Fig. 1) responsive to activating the power management circuit ( S12, S13, Fig. 3 when the 100 is activated, the charging circuit 110 are activated to charge the 100, and Auten teaches about the power management circuit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auten, to receive a current from a transaction terminal or a standalone charger responsive to activating the power management circuit, as taught by Lai,  in order to improve the security of charged device, avoid the stolen device being used by the theft.
	With regard to claim 37, Auten teaches a method comprising:
pairing a dynamic transaction card with a mobile device([0059] smart phone application);

	Auten does not explicitly teach receiving a current from a transaction terminal or a standalone charger responsive to activating the power management circuit.
	However, Lai teaches receiving a current (S13, Fig. 4)  from a transaction terminal or a standalone charger  ( e.g., 110, Fig. 1) responsive to activating the power management circuit ( S12, S13, Fig. 3when the mobile phone activated, the charging circuit are activated to charge the 100, and Auten teaches about the power management circuit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auten, to receive a current from a transaction terminal or a standalone charger responsive to activating the power management circuit, as taught by Lai,  in order to improve the security of charged device, avoid the stolen device being used by the theft.
	With regard to claim 41,  the combination of Auten and Lai teaches all the limitations of claim 37, Auten further teaches determining that a physical connection with a standalone charger ( charger [0043] of Auten)) is established and transmitting according to a limited charge 
teach transmitting, according to a limited charge mode, a current to the power source ([0041] use resistor and transistor to limit the current transmitted to the battery).
	With regard to claim 42, the combination of Auten and Lai teaches all the limitations of claim 37, Auten further teaches determining that a physical connection with a transaction terminal or a standalone charger is established ( The card may include smart card contacts 23 which would allow it to be inserted into the smartcard reader to be charged[0043]).
determining that the power management circuit is configured to utilize only a limited charge mode( The card may include smart card contacts 23 which would allow it to be inserted into the smartcard reader to be charged[0043] ([0041] use resistor and transistor to limit the current transmitted to the battery). and either: transmitting, via the power management circuit, to the power source from the transaction terminal( The card may include smart card contacts 23 which would allow it to be inserted into the smartcard reader to be charged[0043]).; or providing, via the power management circuit, a current.

14. Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Auten ( US 20160019449) and  Lai (US20060211407A1)in further view of  Poidomani (US20120235794A1).
	With regard to claim 33, the combination of Auten and Lai teaches all the limitations of claim 32, but not illuminating, using an edge light of the dynamic transaction card, an outer edge of the dynamic transaction card to indicate the limited charge mode.
	However, Poidomani teaches illuminating, using an edge light of the dynamic transaction card ( IL1-5, Fig. 1c), an outer edge of the dynamic transaction card ( see IL1-5 at the edge of card, Fig. 1c) to indicate the limited charge mode ( [0157] indicator indicates the activation phase, which is a reduced power mode).
.



15. Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Auten ( US 20160019449) and  Lai (US20060211407A1)in further view of   (US20140117094A1) 
With regard to  Claim 34. the combination of Auten and Lai teaches all the limitations of claim 32, but not the activation sensor is positioned at an outer edge of the dynamic transaction card.
	However, Workley teaches that the activation sensor( e.g., 171, Fig. 1)  is positioned at an outer edge of the dynamic transaction card ( e.g., 100, Fig. 1) ( see 171 at the edge of 100, Fig. 1) ([0050] teaches 171 include capacitive sensor to detect an object).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 32,  to position the activation sensor to be at an outer edge of the dynamic transaction card, as taught by Workley, in order to detect the charging contacts which usually position near the edge of the transaction card, make it easy to detect the terminal/charger that close by, and improve the user’s experience.

s 35-36 are  rejected under 35 U.S.C. 103 as being unpatentable over Auten ( US 20160019449) and  Lai (US20060211407A1) In further view of Yu (US20120297210A1) and Nelson (US20050263596A1).
	With regard to claim 35, the combination of Auten and Lai teaches all the limitations of claim 32, Auten further teaches determining, using an activation sensor(25, 10, Fig. 1) , that the dynamic transaction card is in communication with a transaction terminal( [0013] personal code is used to access card through payment terminal); and providing, a current to the power source from the transaction terminal (smart card contact may inserted in the smart card reader to be charged[0043]).
	Auten does not teach providing, according to an accelerate charge mode high-power current to a power source for one or more predetermined time intervals.
	Yu teaches current to a power source for one or more predetermined time intervals ( charge based on RC time, which is a predetermined time, [0083]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 32,  to control the current to charge a power source for a predetermined time, as taught by Yu, in order  to charge for a certain time based on the configuration of the card, avoid overcharge, and waste power.
	Further, Nelson teaches about acceleration mode with a high- power  current (The limitation “ high-power current” has been interpreted based on Claim 36 of application as a current at most 500mA at 5V) ([0051] of Nelson teaches the input of the power supply can provide 5V power at 0.5A).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auten , Lai and Yu,  to configure the high-power current to  transmit up to 500 mA at 5V to the power source, as taught by Nelson, in order to satisfy the charge requirement of the card and quickly charge the card. It 
	With regard to claim 36, the combination  of Auten , Lai and Yu and Nelson teaches all the limitations of claim 38,  Nelson further teaches  the high power current is at most 500mA at 5V to the power source([0051] the input of the power supply can provide 5V, 0.5A power).



17. Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Auten ( US 20160019449) and Lai (US20060211407A1)in view of Nelson (US20050263596A1).
With regard to claim 38, the combination of Auten and Lai teaches all the limitations of claim 37, Auten further teaches determining that a physical connection with a transaction terminal is established( [0043] insert card in the smart card reader to charge); and transmitting a current to the power source from the transaction terminal ( smart card reader to charge card (battery)[0043]).
	Auten does not teach transmit according to an accelerated charge mode, a high-power current to the power source.
	However, Nelson teaches about transmit , according to an accelerated charge mode, a high-power current to the power source  (The limitation “ high-power current” has been interpreted based on Claim 36 of application as a current at most 500mA at 5V.  [0051] of Nelson the input of the power supply can provide 5V, 0.5A signal, and the accelerated mode  is the mode with high power current ).

With regard to claim 39, the combination of Auten, Lai and Nelson teaches all the limitations of claim 38, Auten further teaches regulating, using a power conditioning circuit ( e.g., 15, Fig. 1) , the high-power current ([0051] of Nelson the input of the power supply can provide 5V, 0.5A output) transmitted to the power source ( e.g., 17, Fig. 1) Nelson teaches Converting, using the power management circuit, a voltage input from the transaction terminal to a predetermined voltage level (114, Fig. 1 , and [0051]) .
With regard to claim 40, the combination of Auten, Lai and Nelson teaches all the limitations of claim 38, Nelson further teaches the high power transmits up to 500mA at 5V to the power source ([0051] of Nelson the input of the power supply can provide 5V, 0.5A output)

	
Response to Argument
18. Applicant’s arguments with respect to claim(s) 32 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Todd ( US 9774,200) teaches about security charge using the fingerprint.
Mitra (US 2016/0267486A1) teaches about using the password to verify the data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836